DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 16/517,078 was filed on 7/19/2019.
Claims 1-20 are subject to examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are deemed software perse.
With respect to claim 17, it states “a graphical user interface comprising: a map displaying network devices…a path result pane displaying the network devices…an application manager for defining an application…”.  The GUI is deemed a software GUI because the claimed elements "a map, path result pane, an application manager" are deemed as software/non-structural limitations.  Although, specification of the current application does not define a particular structure for these elements, one of ordinary skill in the art can interpret them as being software and non-structural limitations.  Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture or composition of matter, patentable eligible category subject matter.
With respect to dependent claims 18-20, they recite/claim the same “GUI” as claim independent claim 17, therefore rejected under same basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. U.S. Patent # 8,386,593 (hereinafter Guo)
With respect to claim 1, Guo teaches a method for network management comprising: generating a map (Fig. 2a) displaying network devices (i.e. generating interactive q-maps with network devices) (column 9 lines 28-50)(column 10 lines 26-63); 
calculating paths between the devices (i.e. calculated L2 path form L3 path), including both an underlay path (i.e. BGP)  and an overlay path (i.e. VRF, VLAN) (column 14 lines 1-9, lines 40-45)(column 15 lines 30-39) (column 16 lines 43-45)
providing an interface for selecting path types for each of the network devices (i.e. user interface to discover and select the paths (i.e. traffic path and old traffic paths)(column 13 lines 27-58); and 
displaying one of the paths based on the selection of the path types at each of the network devices (i.e. displaying automate the creation of L2 path from L3 path which adds physical connection by looking up switch port and hop etc.) (column 13 lines 27-67).

With respect to claim 3, Guo teaches the method of claim 2, wherein the overlay deployment includes a virtual layer acting as an overlay (i.e. VLAN, VRF) (column 15 lines 33-39)
With respect to claim 4, Guo teaches the method of claim 1, wherein the displayed one of the paths corresponds with the selected path type at each of the network devices (i.e. discovered path) (Fig. 6 and 7)(column 13 lines 27-53)(column 14 lines 1-9)
With respect to claim 5, Guo teaches the method of claim 1, wherein each of the path types for each of the network devices is selectable (i.e. discovered path/traffic path)(column 9 lines 19-50)(column 15 lines 15-34)(Fig. 12)
With respect to claim 6, Guo teaches the method of claim 5, wherein the selection of different ones of the path types displays different paths (i.e. via live discovery, via cached routing table, via simulation) (Fig. 6)(column 13 lines 27-53)
With respect to claim 7, Guo teaches the method of claim 5, wherein the selectable path types are displayed on a path result pane adjacent to the mapping (Fig. 6 element 610)(column 13 lines 27-53)
With respect to claim 8, Guo teaches the method of claim 1, further comprising: defining one or more applications  (i.e. Visio application or NetBrain Workstation, Q-maps); associating at least some of the paths with the defined one or more applications  (i.e. creating q-maps via search results, traceroute, shortest path) (Fig. 17)(column 16 lines 61-67)(column 17 lines 1-6, 41-67)(column 18 lines 1-17) receiving a selection of one of the one or more application (column 17 lines 1-6, 41-56) and displaying the path associated with the selected application (i.e. creating q-maps via search results, traceroute, shortest path) (Fig. 17)(column 16 lines 61-67)(column 17 lines 1-6, 41-67)(column 18 lines 1-17)
With respect to claim 9, Guo teaches the method of claim 8, wherein the associating comprises identifying which paths that data travels for the defined application(Fig. 18)(column 17 lines 7-21)

With respect to claim 12, Guo teaches a method for network management comprising: 
-determining a golden path (Fig. 6) for traffic flow through a network (i.e. create the layer 3 Q-map for two end points via live discovery through live network and the result is the traffic path for the current network state)(column 13 lines 23-39). Examiner would like to point out that in Paragraph 98-100 of the specification of the current application, it defines golden path as a calculated path that travels exactly as the traffic travels in the real network can be set for comparison with subsequent paths.  The golden path is set as a compare for a current state of the network to determine potential problems.  This is similar to live discovery through live network routes.  
monitoring traffic through the network (i.e. monitor and via live discovery the traffic path for the current network state)(column 13 lines 23-67)(column 15 lines 57-67)(column 16 lines 1-3) ; 
detecting changes of the traffic as compared with the golden path (i.e. retrieving live data for all devices in the Q-map which can be used by comparing a benchmark of network in “troubled state” while the network is in good state to identify potential problems, or comparing before and after a network configuration change to verify the change) (column 13 lines 23-67)(column 16 lines 4-29, 45-50); 
updating the golden path as traffic is monitored (i.e. modified routes and updating/comparing using benchmarks) (column 13 lines 23-67)(Column 15 lines 33-57)( column 16 lines 4-29, 45-50) ; and 
With respect to claim 13, Guo teaches the method of claim 12 wherein the golden path is displayed on the map (Fig. 6)(column 13 lines 23-39)
With respect to claim 14, Guo teaches the method of claim 12, wherein the one or more paths comprises both an underlay path (i.e. BGP) and an overlay path  (i.e. VRF, VLAN) (column 14 lines 1-9, lines 40-45)(column 15 lines 30-39)(column 16 lines 43-45)
With respect to claim 15, Guo teaches the method of claim 12, wherein the updating the golden path requires a number of benchmark paths to be successful (column 16 lines 4-29, 45-50)
With respect to claim 16, Guo teaches the method of claim 15, wherein the number of benchmark paths is set by the user (column 5 lines 4-15)(column 15 lines 27-32)(column 16 lines 4-29)
With respect to claim 17, Guo teaches graphical user interface comprising: 
a map displaying network devices and paths between each of the network devices  (i.e. generating interactive q-maps with network devices) (column 9 lines 28-50)(column 10 lines 26-63);, wherein the paths include both an underlay path and an overlay path(i.e. VRF, VLAN) (column 14 lines 1-9, lines 40-45)(column 15 lines 30-39);  a path result pane displaying the network devices and selectable path types, wherein selection of one of the path types results in a display of paths from that path type(i.e. traffic path and old traffic paths and also displaying automate the creation of L2 path from L3 path which adds physical connection by looking up switch port and hop etc.)(column 13 lines 27-67); and 
 an application manager for defining an application (i.e. Visio application or NetBrain Workstation, Q-maps) and associating paths in which data travels for the defined application (i.e. creating q-maps via search results, traceroute, shortest path) (Fig. 17)(column 16 lines 61-67)(column 17 lines 1-6, 41-67)(column 18 lines 1-17)

With respect to claim 19, Guo teaches the graphical user interface of claim 17, wherein one of the paths comprises a golden path that is automatically updated (i.e. automates the traffic path discovery and map creation for the path)(column 13 lines 27-35, 54-67)
With respect to claim 20, Guo teaches the graphical user interface of claim 17, wherein, upon selection of an application from the application manager, the map displays one or more paths associated with that application(i.e. creating q-maps via search results, traceroute, shortest path) (Fig. 17)(column 16 lines 61-67)(column 17 lines 1-6, 41-67)(column 18 lines 1-17)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. U.S. Patent # 8,386,593 (hereinafter Guo) in view of Chen et al. U.S. Patent Publication # 2017/0070426 (hereinafter Chen)
With respect to claim 10, Guo teaches the method of claim 1, but does not explicitly teach further comprising: recording topology dependency between different paths.
Chen teaches recording topology dependency between different paths (Paragraph 40).  It would have been obvious to one of ordinary skill in the art ebfore effective filing date of the claimed invention .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A). Stuart et al. U.S. Patent Publication # 2015/0103672 which teaches map of the topology is displayed to the user via number of GUIs.  The paths created using SDN manager is achieved through GUIs provided by the SDN manager.
B).  Fang et al. U.S. Patent Publication # 2016/0119219 which in Paragraph 42 teaches virtual machine on the first virtual network routes through the underlay network to reach the virtual machine as well as identifiers used in the overlay network.  
C).  Dickens et al. U.S. Patent Publication # 2019/0044790 which in Paragraph 20, 21 teaches GUI which includes predicted and actual network maps from the GUIS.  The GUI emphasizes that actual network path is not the optimized network path as identified by the prediction engine.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453